On Motion for Rehearing
The appeal is before the court on motion for rehearing filed by the appellant. Examination and consideration thereof satisfy us that all questions argued in appellant's brief have been passed upon and correctly resolved in the opinion heretofore filed, with one exception. Counsel reminds us that there was no supersedeas bond filed in connection with this appeal. Hence, the direction that upon remand judgment be entered against the surety on appellant's supersedeas bond is erroneous and the direction as to the entry of judgment against the surety on a supersedeas bond contained in the original opinion should be withdrawn. The judgment will simply stand affirmed. Except for this correction, the opinion as written and filed remains unchanged and the motion for rehearing is denied.
It is so ordered.
BRICE, C.J., and COMPTON, J., did not participate.
HENSLEY, D.J., dissents. *Page 386